Citation Nr: 0604571	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  99-11 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for a scar of 
the left breast, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased initial rating for tendonitis 
of the left wrist, currently evaluated as noncompensably 
disabling.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from December 1992 to May 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  This issues were remanded for further 
development in January 2001, July 2003, and July 2004.  That 
development having been completed, theses claims now return 
before the Board.  The Board notes that the issues of 
entitlement to service connection for a left hip disability, 
and entitlement to an increased evaluation for a 
gynecological disorder, were decided in the prior July 2004 
Board decision, therefore the issues in remaining status are 
as noted above.


FINDINGS OF FACT

1.  The veteran's scar of the left breast is currently 
superficial and well healed, and manifested by intermittent 
pain of short duration.

2.  The veteran's tendonitis of the left wrist is currently 
manifested by essentially no limitation of motion, and 
reports of intermittent brief pain without any functional 
loss.


CONCLUSION OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for the veteran's left breast scar have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2002, 2005).

2.  The criteria for a compensable rating for the veteran's 
left wrist tendonitis have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a July 2003 letter, the RO informed the appellant of the 
provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help her obtain necessary evidence with regard to her 
appeal but that she had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of his 
opportunity to submit additional evidence to support her 
appeal, as she was told to provide any additional pertinent 
evidence or information she had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in March 1999, as well as a supplemental statements of 
the case (SSOC) in June 1999, May 2001, February 2004, and 
September 2005, as well as Board remands dated January 2001, 
July 2003, and July 2004, in which the appellant was advised 
of all the pertinent laws and regulations regarding her 
claims.  The Board therefore believes that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of evidence was developed with 
respect to the appellant's claims, and that the SOCs and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to the benefits sought.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the September 2005 SSOC contained the pertinent 
language from the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  Thus, to the extent that the 
letters notifying her of the VCAA may not have technically 
informed the appellant of each element of the VCAA, the 
appellant was nonetheless properly notified of all the 
provisions of the VCAA by the September 2005 SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The claimant in this 
case has not been prejudiced by the timing of the notice.  
The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
regarding VA's duty to notify.  The claimant been provided 
with every opportunity to submit evidence and argument in 
support of her claim and to respond to VA notices.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the claimant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  It appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

VA outpatient records and VA examination reports have been 
obtained, and there is no contention that additional relevant 
records have not been obtained.  The veteran has not 
indicated that she has any additional evidence to submit.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
  
The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and reports of her VA examinations.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2005).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.


Entitlement to an increased initial evaluation for the 
veteran's service connected scar of the left breast, 
currently evaluated as 10 percent disabling.

The Board notes that the veteran's scar of the left breast is 
currently rated as 10 percent disabling under Diagnostic Code 
7804.  While the veteran's appeal of the rating for her scar 
was pending, VA revised the regulations and rating schedule 
for the evaluation of skin disorders, effective August 30, 
2002.  See 67 Fed. Reg. 49,590 et seq. (July 31, 2002) 
(codified at 38 C.F.R. § 4.118).

The Court held in DeSousa v. Gober that the law "precludes an 
effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  Inasmuch as the veteran has been 
provided with both the old and the revised regulations, the 
Board may proceed in making a determination.

The old criteria for Diagnostic Codes 7801 and 7802 dealt 
with scars resulting in  second and third degree burns, which 
is not at issue in the case.

Under the new criteria for Diagnostic Code 7801 pertaining to 
scars, other than head, face, or neck, that are deep or that 
cause limited motion: Area or areas exceeding 144 square 
inches (929 sq. cm.) warrant a 40 percent rating; area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.

Under the new criteria for Diagnostic Code 7802, pertaining 
to scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater warrant a 
10 percent rating.

Under the old criteria for Diagnostic Code 7803, a 10 percent 
rating is assigned for scars, superficial, poorly nourished, 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.

The new criteria for Diagnostic Code 7803 provides that a 10 
percent rating is warranted for scars, superficial, unstable.  
It is noted that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.

The old criteria under Diagnostic Code 7804 assigns a 10 
percent rating for scars, superficial, tender and painful on 
objective demonstration.  It is noted that a 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on tip of finger or toe, and the 
rating may exceed the amputation value for the limited 
involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The new criteria for Diagnostic Code 7804 provides that a 10 
percent rating will be assigned for scars, superficial, 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804.

Both the old and the new criteria for Diagnostic Code 7805, 
scars, other, provide that they will be rated based on 
limitation of function of affected part.

The veteran's statements regarding the severity of her 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as not more than 
10 percent disabled by a scar of the left breast.  Further, 
the Board notes that, while the veteran has reported breast 
tenderness and intermittent brief pain in the area of her 
scar, VA examination of August 2004 noted a 1 cm. long 
crescent, slightly curved, barely visible scar, which was 
very well healed with no deformity visible, and palpation 
revealed no tenderness.  In this regard, the Board notes that 
the veteran is currently receiving the maximum amount 
available for her scar under new Diagnostic Code 7802, old 
and new Diagnostic Code 7803, and old and new Diagnostic Code 
7804.  The Board further notes that no evidence has been 
presented to indicate that her scar is in an area exceeding 
12 square inches, such that a higher rating would be 
warranted under new Diagnostic Code 7801.  

Diagnostic Code 7805 does provide that scars may be rated on 
limitation of function of the affected part, however, the 
Board notes that the veteran has at no time been shown to 
have any limitation of function due to this scar.  Thus the 
Board finds that the veteran is no more than 10 percent 
disabled by her scar of the left breast.  

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for the veteran's left breast scar, and at 
no time has it been medically demonstrated that this 
disability has warranted any higher rating.  Therefore, there 
is no basis for staged rating in the present case.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to an increased initial rating for tendonitis of 
the left wrist, currently evaluated as noncompensably 
disabling.

The Board notes that the veteran is currently rated as 
noncompensably disabling for her service connected tendonitis 
of the left wrist under Diagnostic Code 5215.  This code 
provides for a 10 percent evaluation for limitation of 
dorsiflexion of the minor or major wrist to less than 15 
degrees or for limitation of palmar flexion in line with the 
forearm.  38 C.F.R. § 4.71a Diagnostic Code 5215.  A 10 
percent rating is the maximum evaluation available under this 
diagnostic code.

As to additional codes under which the veteran could be 
rated, ankylosis of the wrist in a favorable position in 20 
degrees to 30 degrees of dorsiflexion is evaluated as 30 
percent disabling if the major wrist is affected and 20 
percent disabling if the minor wrist is affected.  If not in 
the favorable position, a 30 percent evaluation is assigned 
for the minor wrist and a 40 percent evaluation is assigned 
for the major wrist.  Ankylosis in an unfavorable position, 
in any degree of palmar flexion or with ulnar or radial 
deviation is evaluated as 50 percent disabling when there is 
involvement of the major wrist and 40 percent disabling where 
the minor wrist is affected.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214 (2005).

Normal range of motion of the wrist is: dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I.  The evidence of record 
does indicate that the veteran is right handed.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005). 

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Taking into account all relevant evidence, the Board finds 
that a compensable rating is not warranted for the veteran's 
service connected left wrist disability.  In this regard, the 
Board notes the report of an August 1998 VA examination, 
which noted left wrist range of motion of dorsiflexion of 68, 
palmar flexion of 79, radial deviation of 20, and ulnar 
deviation of 45, with a diagnosis of tendinitis of the left 
wrist post sprain; the report of a July 2001 VA examination, 
which showed no tenderness or swelling of the wrist, and full 
range of motion; and the report of an August 2004 VA 
examination, which noted no cutaneous or bony abnormalities, 
with dorsiflexion of 85 degrees, palmar flexion of 60 
degrees, ulnar deviation of 45 degrees, radial deviation of 
30, supination and pronation of 90 degrees.  The examiner 
noted that the veteran was slightly more flexible than 
normal, but within the normal range.  The veteran was 
diagnosed at that time with fleeting intermittent left wrist 
pain, with deformity, with no abnormality on examination and 
no impairment.  The reference to deformity appears to be a 
misstatement as examination specifically showed no bony or 
cutaneous abnormalities.  In any event, the evidence of 
record shows that the veteran has had, at no time during this 
appeal, more than an extremely small level of limitation of 
motion of the left wrist, and currently has a normal range of 
motion of the left wrist.  The veteran has at no time been 
found to have limitation of dorsiflexion of the wrist to less 
than 15 degrees or limitation of palmar flexion in line with 
the forearm, such that a 10 percent rating would be warranted 
under Diagnostic Code 5215.  Moreover, there has been no 
indication of any loss of function of the wrist such as to 
warrant application of the factors cited in DeLuca.  
Furthermore, the veteran has at no time been diagnosed with 
ankylosis of the wrist, such that a compensable evaluation 
would be warranted under Diagnostic Code 5214.  Therefore, 
the Board finds that the preponderance of the evidence of 
record indicates that the veteran is currently properly rated 
as noncompensably disabled for her service connected left 
wrist disability.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
noncompensable rating has been in effect since the effective 
date of service connection for the veteran's left wrist 
disability and at no time has it been medically demonstrated 
that this disability has warranted any higher rating.  
Therefore, there is no basis for staged rating in the present 
case.

Thus, the Board finds that the preponderance of the evidence 
of record is against a grant of increased rating for the 
veteran's service connected left wrist disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased initial rating for a scar of the 
left breast, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased initial rating for tendonitis of 
the left wrist, currently evaluated as noncompensably 
disabling, is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


